MEMORANDUM **
Celia Rojas-Luengas, and her children, Adan Ulises Luengas-Rojas and Selene Anaid Luengas-Rojas, natives and citizens *702of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA acted within its discretion in denying petitioners’ motion to reopen as untimely because it was filed more than 90 days after the BIA’s final removal order, 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish grounds for equitable tolling, Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th Cir.2007) (limitations period is tolled until a petitioner “definitively learns” of counsel’s defectiveness).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.